DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    668
    446
    media_image1.png
    Greyscale

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figures
1
1A
2
2


Applicant’s election with traverse in the reply filed on November 9, 2020 is acknowledged: 

    PNG
    media_image2.png
    437
    788
    media_image2.png
    Greyscale

Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Election of Species Requirement is FINAL.


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants claim a “method of separating liquids/compounds” without disclosing to one of ordinary skill in the art how to practice the methods embraced in independent claims 1 and 20 without undue experimentation.
The enablement requirement refers to the requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. A patent claim is invalid if it is not supported by an enabling disclosure.
The enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. Therefore, 
Furthermore, when the limitation is not described in the specification portion of the application as filed but is in the claims, the limitation in and of itself may enable one skilled in the art to make and use the claimed invention. When claimed subject matter is only presented in the claims and not in the specification portion of the application, the specification should be objected to for lacking the requisite support for the claimed subject matter using form paragraph 7.44. See MPEP § 2163.06. This is an objection to the specification only and enablement issues should be treated separately.
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement is whether the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
Any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407. A conclusion of lack of enablement means that, based on the evidence regarding the above factors, the specification, at the time the application was filed, would not have 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
A Wands analysis was conducted. Applicants have failed to provide any working examples. There is no disclosure whatsoever of a suitable range of pressures and temperatures that will permit the process to achieve the claimed separation without undue experimentation. Nor is there any disclosure of which of the disclosed compounds will be capable of being treated together. One of ordinary skill in the art would expend inordinate amounts of time experimenting to determine suitable pressures, temperatures and/or combinations of compounds that would permit separation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20, it is unclear what is intended by the recitation, “a separator.” A “separator” as broadly claimed, does not appear to be clearly defined in Applicants’ originally filed disclosure. It is unclear what minimal structure and/or components this 
Claim 1 calls out, “A method for separating liquids,” yet none of claims 1, 3-5, 12-13, 17-19 even mention a “liquid,” aside from the first line of claim 1. It is unclear how a method for separating liquids can be claimed/specified, without even claiming manipulation of a liquid.
In claims 1 and 20, it is unclear what Applicants intend by the recitation, “separator” as recited at line two. In this regard, it is noted that a “filter medium” is defined at [0016] and a “filter separator” is defined at [0017], while, a “melter separator” is defined at [0022], and a “quiescent settling chamber” is defined at [0021], with all bracketed paragraphs referring to the numbered paragraphs appearing in Applicants’ pre-grant publication. The term “separator” is not clearly defined. It is unclear what the claimed “separator” is intended to include, or if it is intended to include any of the above, expressly defined elements. In claim 1, it is unclear if the “separating by gravity” takes place in, or by virtue of the “separator,” or in or by virtue of an additional component. It is unclear what specific manipulative steps are involved in the “separating by gravity.” In claim 4, it is unclear what is intended by “wherein the separator further comprises a filter medium.” In this regard, no specific structure has been specified with respect to the claimed “separator.” Thus, it is unclear what structure the claimed “filter medium” is in addition to, as asserted by “further comprises.” Claims 3 (“further comprises a heating element”), 5 (“further comprises an auger”), 8 (“further comprising a quiescent settling chamber”) are all rejected here for the same reason. Additionally, with respect to claim 8, it is unclear where the “settling by gravity” takes place in each of claims 1 and 20, if not in a settling chamber. Also, it is unclear how the structural limitation set forth in claim 8 further limits the method recited in claim one.
The mixed use of “comprising” and “consisting of” in the manner recited in independent claims 1 and 20 renders the meaning of these claims unclear to the point of indefiniteness.

    PNG
    media_image3.png
    453
    1146
    media_image3.png
    Greyscale

It is unclear how claim 2 further limits claim 1 since at least one of the specified phases would necessarily be present in claim one as claimed.
In claims 1 and 20, the inclusion of ozone in a Markush group calling out oxides is considered misdescriptive, since, one of ordinary skill would understand an oxide to be a compound of oxygen with at least one other element that is not oxygen. It is unclear how ozone could be considered an oxide. The term “oxide” to describe ozone is submitted to be outside the scope of the accepted meaning of an oxide. 
Claim 18 has been drafted as a dependent claim, yet, refers back to itself. As such, the metes and bounds of this claim are indeterminate. 

Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Mr. Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776
571-272-1164 Direct
Robert.Popovics@USPTO.gov